


109 HR 5334 IH: Small Scale Disaster Small Business

U.S. House of Representatives
2006-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5334
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2006
			Mr. Sweeney
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To provide for low-interest disaster loans when a small
		  business concern is affected by a small-scale disaster.
	
	
		1.Short titleThis Act may be cited as the
			 Small Scale Disaster Small Business
			 Assistance Act of 2006.
		2.Disaster loans
			 when small business concern is affected by small-scale disasterSection 7 of the Small Business Act (15
			 U.S.C. 636) is amended in subsection (b) by adding after paragraph (3) the
			 following new paragraph:
			
				(4)to make such disaster loans (either
				directly or in cooperation with banks or other lending institutions through
				agreement to participate on an immediate or deferred basis) to assist a small
				business concern that—
					(A)has suffered or
				that is likely to suffer over $50,000 in damage or lost revenue as the result
				of a disaster that is of a scale too small to be covered by paragraph (2);
				and
					(B)is not otherwise
				receiving Federal or State assistance by reason of the
				disaster.
					.
		
